Cobb, J.
While from the evidence taken as a whole it.is probable that the entire truth of the transaction under investigation has not been disclosed, and the evidence is in some respects meager and unsatisfactory, there was uncontrardicted evidence that the accused was the slayer, and there was some evidence to support a finding that he was guilty of murder. The discretion of the trial judge in refusing to grant a new trial will therefore not be interfered with.

Judgment affirmed.


AU the Justices concurring, except Little, J., absent.